PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $13.98 for a poster that she had hanging in her dormitory room at West Virginia University. On her return from Christmas break, claimant entered her room to find some furniture rearranged and her poster, which had been hanging on a wall, folded over and in a ball on the floor. Claimant purchased the poster for $13.98; therefore, claimant seeks $13.98 in damages.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $ 13.98.
Award of $13.98.